        Douglas R. Ricks, OSB #044026
        VANDEN BOS & CHAPMAN, LLP
        319 SW Washington St., Ste. 520
        Portland, OR 97204
        Telephone: 503-241-4869
        Fax: 503-241-3731

                 Of Attorneys for Sunshine Dairy Foods Management, LLC,
                 Debtor-in-Possession

        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        MOTSCHENBACHER & BLATTNER, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                 Of Attorneys for Karamanos Holdings, Inc.,
                 Debtor-in-Possession


                               IN THE UNITED STATES BANKRUPTCY COURT

                                       FOR THE DISTRICT OF OREGON

         In re                                                  Bankruptcy Case Nos.

         Sunshine Dairy Foods Management, LLC                   18-31644-pcm11 (Lead Case)
         and
         Karamanos Holdings, Inc.,                              18-31646-pcm11

                         Debtors-in-Possession.                 CERTIFICATE OF SERVICE

               I hereby certify that I prepared the foregoing copy of Order Re: Debtors' Motion to
        Approve Settlement (Dkt. No. 670) and have carefully compared the same with the original
        thereof and it is a correct copy therefrom and of the whole thereof.

                 I hereby certify that I served a copy of the foregoing on:
         Sunshine Dairy Foods             Valley Falls Farm, LLC                  Sorrento Lactalis, Inc.
           Management, LLC                c/o Bryan P. Coluccio, V.P. and         c/o Phillips Lytle LLP
         Karamanos Holdings, Inc.         General Counsel Keystone-Pacific, LLC   Attn: Angela Z. Miller
         c/o Daniel Boverman, CRO         18555 SW Teton Avenue                   125 Main Street
         11285 SW Walker Rd.              Tualatin, OR 97062                      Buffalo, NY 14203
         Portland, OR 97225               (Un. Sec. Cred. Comm. Chairperson)



Page 1 of 2   CERTIFICATE OF SERVICE                                                  VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
                                                                                        319 SW Washington Street, Suite 520
                                                                                           Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869



                             Case 18-31644-pcm11         Doc 676     Filed 01/31/19
         Scott Laboratories Inc.
         Attn: Jill Skoff, Accting Assistant
         PO Box 4559
         Petaluma, CA 94955

        by mailing a copy of the above-named document to each of them in a sealed envelope,
        addressed to each of them at his or her last known address. Said envelopes were
        deposited in the Post Office at Portland, Oregon, on the above date, postage prepaid.

               I hereby certify that the foregoing was served on all CM/ECF participants through the
        Court's Case Management/Electronic Case File system on the date set forth below.

         Dated: January 31, 2019                VANDEN BOS & CHAPMAN, LLP


                                                By:/s/Douglas R. Ricks
                                                  Douglas R. Ricks, OSB #044026
                                                  Of Attorneys for Debtor-in-Possession
                                                  Sunshine Dairy Foods Management, LLC




Page 2 of 2   CERTIFICATE OF SERVICE                                            VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869



                               Case 18-31644-pcm11   Doc 676   Filed 01/31/19
